Per Curiam :
This action was brought by the plaintiff, as husband of the defendant, to recover damages claimed to have been sustained by him in respect to the payment for medicines, medical expenses, etc., for his wife, rendered necessary by alleged injuries to her resulting from negligence of the defendant’s driver. The plaintiff’s wife had previously recovered damages for the same accident.
On the trial the defendant’s counsel offered witnesses to disprove —to use the language of the offer — the negligence of which he Was accused. This offer was rejected, and the defendant excepted.
*325The rejection of the evidence seems to have been predicated of the conclusion that the judgment record in the action against the defendant for injuries received by her brought by the wife, had been introduced in evidence and ‘was conclusive upon the subject of the defendant’s negligence. This, we think, was an erroneous ruling, and one which requires that the judgment should be reversed. The action was not between the same parties or those in privity with them. It was not in reference to the same subject-matter. It involved it only incidentally, and it was not an adjudication of the rights of the plaintiff. His action was entirely different from that of the wife. The judgment record was neither an estoppel in favor of the plaintiff nor was it conclusive evidence on the subject of negligence. The defendant had the right to present any proofs upon that subject he could command, and the denial of this right, as already suggested, was error.
The judgment should be reversed and a new trial ordered, with costs to abide the event.
Present — Davis, P. J., Brady and Daniels, JJ.
Judgment reversed, new trial ordered, costs to abide the event.